UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6753


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

FRANCISCO ARROLLO-SILVA,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:14-cr-00124-FL-1; 5:16-cv-00730-FL)


Submitted: November 21, 2017                                Decided: November 27, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Francisco Arrollo-Silva, Appellant Pro Se. William Glenn Perry, OFFICE OF THE
UNITED STATES ATTORNEY, Stephen Aubrey West, Seth Morgan Wood, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Francisco Arrollo-Silva seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion. The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended

that relief be denied and advised Arrollo-Silva that the failure to file timely objections to

this recommendation could waive appellate review of a district court order based upon

the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Arrollo-Silva has waived appellate review by failing to file objections after receiving

proper notice. Accordingly, we deny a certificate of appealability, deny leave to proceed

in forma pauperis, and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2